DETAILED ACTION
This Action is responsive to the communication filed on 02/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2019/0067314).

Regarding claim 1, Lu (see, e.g., FIG. 4 – FIG. 10) discloses a method for forming a three-dimensional (3D) memory device, comprising:
forming a structure 226, 218 extending vertically through a memory stack 206, 208 comprising interleaved conductive layers 206 and dielectric layers 208 above a substrate 202 (Para 0046, Para 0048, Para 0065, Para 0074);
forming a first dielectric layer 802 on the memory stack 206, 208 (Para 0076);
forming an etch stop layer 1002 on the first dielectric layer 802 (Para 0083);
forming a first contact 240, 248 through the etch stop layer 1002 and the first dielectric layer 802 and in contact with an upper end of the structure 226, 218 (Para 0076, Para 0083);
forming a second dielectric layer 1004 on the etch stop layer 1002 (Para 0085); and
forming a second contact 250 through the second dielectric layer 1004 and in contact with at least an upper end of the first contact 240, 248 (Para 0085).

Regarding claim 2, Lu (see, e.g., FIG. 4 – FIG. 10) teaches forming the second contact comprises: etching a second contact opening e.g., vertical openings through the second dielectric layer 1004 until being stopped by the first contact 240, 248 and the etch stop layer 1002 (Para 0062); and filling the second contact opening e.g., vertical openings with a conductive material to form the second contact 250 in contact with the upper end e.g., top end of 248 of the first contact 240, 248 and the etch stop layer 1002 (Para 0062).
Examiner note: Examiner notes that Lu teaches that the upper surface of 248 is flush with the upper surface 1002. When etching through 1004, the etching stops at the top surfaces of 248 and 1002. 

Regarding claim 3, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that forming the first contact comprises: etching a first contact opening e.g., vertical openings through the etch stop layer 1002 and the first dielectric layer 802 until being stopped by the structure 226, 218 (Para 0051, Para 0061, Para 0075, Para 0076, Para 0083); and filling the first contact opening e.g., vertical openings with a conductive material to form the first contact 240, 248 (Para 0059, Para 0075, Para 0076, Para 0083).
Examiner note: Examiner notes that the upper surface of the 802, 226, and 228 are flush with each other. Therefore, the etching stops when 226 and 802 are reached (Para 0051, Para 0075).

Regarding claim 4, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that the second dielectric layer 1004 comprises a first dielectric material e.g., silicon oxide, and the etch stop layer 1002 comprises a second dielectric material e.g., silicon nitride different from the first dielectric material e.g., silicon oxide (Para 0083, Para 0085).

Regarding claim 5, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that an etch selectivity between the first dielectric material e.g., silicon oxide and the second dielectric material e.g., silicon nitride is not less than about 5:1 (Para 0083, Para 0085).
Examiner note: Examiner notes that the first dielectric material and the second dielectric material of Lu have similar compositions as disclosed by Applicants’ first dielectric material and second dielectric material (see, e.g., Para 0035 of Applicants’ specification), which would result in the claimed property of etch selectivity. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594.

Regarding claim 6, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that the first dielectric material e.g., silicon oxide comprises silicon oxide (Para 0085).

Regarding claim 7, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that the second dielectric material e.g., silicon nitride comprises at least one of silicon nitride, silicon oxynitride, or high dielectric constant (high-k) dielectrics (Para 0083).

Regarding claim 8, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that a critical dimension e.g., critical dimension of 240 of the first contact 240, 248 is greater than a critical dimension of the second contact 250.

Regarding claim 9, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that the upper end e.g., upper end of 248 of the first contact 240, 248 is flush with a top surface of the etch stop layer 1002 (Para 0061).

Regarding claim 10, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that a lower end of the second contact 250 is flush with the top surface of the etch stop layer 1002 (Para 0062).

Regarding claim 11, Lu (see, e.g., FIG. 4 – FIG. 10) discloses a method for forming a three-dimensional (3D) memory device, comprising:
forming a channel structure 226, 218 extending vertically through a memory stack 206, 208 comprising interleaved conductive layers 206 and dielectric layers 208 above a substrate 202 (Para 0048, Para 0065, Para 0074);
depositing a first silicon oxide layer 802 on the memory stack 206, 208 (Para 0076);
depositing a silicon nitride layer 1002 on the first silicon oxide layer 802 (Para 0083);
etching a first contact opening e.g., vertical opening through the silicon nitride layer 1002 and the first silicon oxide layer 802 until being stopped by an upper end of the channel structure 226, 218 (Para 0051, Para 0059, Para 0061, Para 0076);
filling the first contact opening e.g., vertical opening with a metal material to form a first contact 240, 248 in contact with the upper end of the channel structure 226, 218 (Para 0059, Para 0061);
depositing a second silicon oxide layer 1004 on the silicon nitride layer 1002 (Para 0085);
etching a second contact opening e.g., vertical opening through the second silicon oxide layer 1004 until being stopped by an upper end e.g., upper end of 248 of the first contact 240, 248 and the silicon nitride layer 1002 (Para 0062); and
filling the second contact opening e.g., vertical opening with the metal material to form the second contact 250 in contact with the upper end e.g., upper end of 248 of the first contact 240, 248 and the silicon nitride layer 1002 (Para 0085).
Examiner note: Examiner notes that the upper surface of the 802, 226, and 228 are flush with each other. Therefore, the etching stops when 226 and 802 are reached (Para 0051, Para 0075). Examiner notes that Lu teaches that the upper surface of 248 is flush with the upper surface 1002. When etching through 1004, the etching stops at the top surfaces of 248 and 1002 (Para 0061). 

Regarding claim 12, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that the metal material comprises tungsten (Para 0085).

Regarding claim 13, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that a critical dimension e.g., critical dimension of 240 of the first contact 240, 248 is greater than a critical dimension of the second contact 250.

Regarding claim 14, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that the upper end e.g., upper end of 248 of the first contact 240, 248 is flush with a top surface of the silicon nitride layer 1002 (Para 0061).

Regarding claim 15, Lu (see, e.g., FIG. 4 – FIG. 10) teaches that a lower end of the second contact 250 is flush with the top surface of the silicon nitride layer 1002 (Para 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817